UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 08-6184



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


DANNY L. BLACKMON,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:03-cr-00077-F-1; 7:07-cv-00126-F)


Submitted:   April 18, 2008                 Decided:   April 24, 2008


Before WILKINSON and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Danny L. Blackmon, Appellant Pro Se. George Edward Bell Holding,
United States Attorney. Anne Margaret Hayes, Assistant United
States Attorney, Raleigh, North Carolina; Alan Fitzgerald Williams,
Major, OFFICE OF THE STAFF JUDGE ADVOCATE, Camp Lejeune, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Danny L. Blackmon seeks to appeal the district court’s

judgment denying relief on his 28 U.S.C. § 2255 (2000) motion.             The

judgment is not appealable unless a circuit justice or judge issues

a certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).        A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                 28 U.S.C.

§   2253(c)(2)    (2000).    A   prisoner   satisfies    this   standard    by

demonstrating      that   reasonable   jurists   would     find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.        Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).          We have

independently reviewed the record and conclude Blackmon has not

made the requisite showing.       Accordingly, we deny a certificate of

appealability, deny leave to proceed in forma pauperis, and dismiss

the appeal.      We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  DISMISSED




                                   - 2 -